FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ENRIQUE PORRES-                           No. 12-72198
SANCHEZ,
                                                 Agency No. A095-734-563
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Carlos Enrique Porres-Sanchez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We dismiss the petition for review.       We lack jurisdiction to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-72198
      We lack jurisdiction to review Porres-Sanchez’s challenge to the BIA’s

dispositive determination that Porres-Sanchez failed to show the requisite hardship

to his qualifying relatives because Porres-Sanchez failed to exhaust this challenge

in his motion to reopen before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

      We need not address Porres-Sanchez’s remaining contention regarding

continuous physical presence because the agency’s hardship determination is

dispositive. See 8 U.S.C. § 1229b(b)(1).

      PETITION FOR REVIEW DISMISSED.




                                           2                                  12-72198